A receiver having been appointed by the Superior Court of Los Angeles County at the instance of a creditor of Long Beach Escrow and Title Company, a corporation, in an action founded upon a promissory note, the instant proceeding was instituted praying a writ of prohibition to restrain said court and receiver from marshaling and distributing the assets of said corporation, in such receivership matter.
[1] The principles announced in Moore v. Superior Court,127 Cal.App. 692 [16 P.2d 324], decided November 26, 1932, are in all essentials applicable to the proceeding before us at this time, and require us to hold that the order appointing a receiver and all proceedings had thereunder were null and void.
The writ is granted as prayed.
Works, P.J., and Stephens, J., concurred. *Page 782 
[EDITORS' NOTE:  THIS PAGE IS BLANK.] *Page 783